FILED
IN CLERK’
UNITED STATES DISTRICT COURT U.S. DISTRICT COURT ED NY

EASTERN DISTRICT OF NEW YORK
x &k NOV 20 2619 &

LONG ISLAND OFFICE

 

DAVID M. TROTMAN,

Plaintiff,
: ORDER
-against- : 18-CV-02481 (JFB) (SIL)

DR. JACK BOCK, DR. MAX MINNEROP,
R.N. JESSICA LENNON,

Defendants. :
x

 

JOSEPH F. BIANCO, District Judge:

On April 19, 2018, pro se plaintiff David M. Trotman filed a complaint in this Court against
Dr. Jay Bock, Dr. Max Minnerop, and R.N. Jessica Lennon (collectively, “defendants”).

Plaintiff's complaint did not identify where the events alleged occurred, stating only that
the events took place at an unidentified hospital. On October 25, 2018 this Court issued an order
(ECF No. 20) that plaintiff provide the Court with the name of the medical facility at which the
alleged events occurred so that service can properly be effected on defendants by United States
Marshals Service.

On November 13, 2018, plaintiff filed a motion to compel (ECF No. 21). In this motion,
plaintiff identified Southampton Hospital, at 240 Meeting House Lane, Southampton, NY 11968,
as the location of the alleged events. !

IT IS HEREBY ORDERED that the United States Marshals Service effectuate service of
the defendants at the above address.

Additionally, it appears as though plaintiff's address has changed. Accordingly, plaintiff

shall complete the enclosed change of address form in order to update his address for the Court.

 

' This motion was denied by Magistrate Judge Steven I. Locke on November 19, 2018.
    

‘ BIANCO .
ED STATES DISTRICT JUDGE

Dated: November 20, 2018
Central Islip, New York
